PER CURIAM.
Upon consideration of the briefs and appendices, oral argument is dispensed with, Fla.R.App.P. 9.320, and the orders under review are affirmed. Fischer v. Knuck, 497 So.2d 240 (Fla.1986); Knott v. Knott, 395 So.2d 1196, 1198 (Fla. 3d DCA 1981), review denied, 411 So.2d 383 (Fla.1981); Smith v. First Nat’l Bank of Pompano Beach, 336 So.2d 448 (Fla. 4th DCA 1976); Done Inves. v. Forman, 369 So.2d 650 (Fla. 3d DCA 1979), cert. dismissed, 374 So.2d 99 (Fla.1979). Treating the appellate papers, as requested, as, in part, an application for prohibition, prohibition is denied. Fischer, 497 So.2d at 240.
No motion for rehearing will be permitted.